This is an action for a declaratory judgment under the provisions of the Uniform Declaratory Judgments Act, chapter 68 of the Public Laws, whereby the plaintiff seeks to establish that Carl Woodard, a poor person in need of assistance for himself and family, last resided in one of defendant towns for the space of three consecutive years, supporting himself and family, so as to cast upon such town the duty to reimburse the plaintiff for sums expended and to be expended for the relief of Woodard and his family, pursuant to the provisions of P.L. 3923.
This statute, so far as material here, reads: "If a person is poor and in need of assistance for himself or family, the overseer of the poor of a town shall relieve such person or his family, when application for such assistance is made. If he has not resided * * * in such town for three years, supporting himself and family, and is not of sufficient ability to provide such assistance, the town so furnishing the same may recover the expense thereof in an action of contract, on this statute, from the town where he last resided for the space of three years, supporting himself and family."
The defendants severally demurred. The demurrers were each overruled subject to exception, and the cause has been brought here before final judgment.
The petition sets forth that Woodard and his family came to plaintiff town upon August 16, 1934, and came to want upon December 18, 1934, and were assisted by the plaintiff, which thereupon, on that date, mailed formal notice to defendant town of Westminster of Woodard's condition, and upon January 17, 1935, mailed a similar notice to defendant town of Townshend; that more than sixty days have elapsed since each of said notices; and that the defendant towns of Westminster and Townshend have each stated to the plaintiff that Woodard's residence for poor purposes is in the other town. The petition further alleges that Woodard has never resided in plaintiff town for three years, supporting himself and family, but that he so resided in *Page 68 
the town of Westminster from 1919 to 1922, and from 1926 to 1929, and in the town of Townshend from 1911 to 1916, and from 1918 to 1919; that he was born in the town of Londonderry on August 3, 1890, and became emancipated in 1907, and resided in that town, supporting himself and family, for more than three years continuously during the period from 1907 to 1911. The real purport of the petition is that the plaintiff is uncertain in which town the pauper last resided for the space of three years, supporting himself and family.
Several questions are raised by the demurrers, but we need only consider one, that of a misjoinder of the defendants. The plaintiff admits that there is no joint liability and that only one town can be liable for the support of the pauper, but insists that there is only one single problem of where the pauper last resided for three years, supporting himself and family, and that the uniform act requires that all interested parties be joined.
As the plaintiff has an adequate remedy in an action of contract under P.L. 3923 against any one of the defendants, the sole apparent reason for this proceeding is to enable the plaintiff to allege liability against each defendant in the alternative, so that the question of which defendant is liable may be tried in one action instead of putting the plaintiff to the trouble of suing, first one, and then, if not successful against that one, the next, and so on, with the possible hazards of having to bring three separate suits and of failing in all three suits because of different views taken by the triers of fact in the different suits. Such a recourse is permitted in certain situations by statute or rule in Connecticut, Rhode Island, New York, England, and some of the Canadian provinces. A few other states may permit such a joinder of defendants in certain situations. See notes in 51 L.R.A. (N.S.) 640; 41 A.L.R. 1223. The question to be determined is whether under the facts of this case the defendants may be joined by virtue of the provisions of the Declaratory Judgments Act.
P.L. 1599, so far as material here, reads: "When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration." P.L. 1600 reads: "This chapter is declared to be remedial; its purpose is to settle and afford relief from uncertainty and insecurity with respect to rights, status and other *Page 69 
legal relations; and is to be liberally construed and administered." P.L. 1603 directs that it "shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it." Under the last provision, decisions of the highest courts of other states are, speaking generally, precedents by which we are more or less imperatively bound in cases where similar questions are presented. Ætna Chemical Co. v. Spaulding  Kimball Co., 98 Vt. 51, 59,126 A. 582; Breding v. Champlain Marine  Realty Co., 106 Vt. 288, 300,172 A. 625.
An action under the statute is equitable in its nature. Rosenberg v.Whitefish Bay, 199 Wis. 214, 225 N.W. 838; Holly Sugar Corp. v.Fritzler, 42 Wyo. 446, 296 P. 206. And it is governed by applicable, established rules of pleading. Newsum v. Interstate Realty Co.,152 Tenn. 302, 278 S.W. 56.
At common law, in order that there may be a joinder of defendants, there must be a joint obligation (Cunningham v. Town of Orange et al.,74 Vt. 115, 52 A. 269), or joint liability on the part of such defendants(Town of Sharon v. Anahama Realty Corp. et al., 97 Vt. 336, 123 A. 192). In equity, however, there may be a joinder of defendants where there is a community of interest in questions of law and fact. Town of Sharon v.Anahama Realty Corp. et al., supra. Only under such a situation can there be a joinder of defendants under this act according to established rules of pleading.
We have held that a bill in equity is multifarious which seeks relief of one kind against one defendant, and another on different grounds against the other defendant, Tuller v. Baxter et al., 59 Vt. 467, 476,8 A. 493; and that a demurrer for multifariousness holds only when the plaintiff claims several matters of different natures. When one general right is claimed by the bill, though the defendants have separate and distinct rights, a demurrer will not hold. Smith v. Scribner et al.,59 Vt. 96, 103, 7 A. 711; Farrar, Burt  Co. v. Powell et al., 71 Vt. 247,44 A. 344. However, we do not appear to have decided any case where a proceeding has been brought against two defendants in the alternative, where it was only claimed that a recovery could be had against one; nor has any case of such nature under the Declaratory Judgments Act from another state been called to our attention. *Page 70 
There are cases from other jurisdictions to the effect that a bill in equity may be maintained against an officer, guardian or administrator, and sureties on different bonds by him given, for an accounting and apportionment of liabilities between the different sets of sureties. Lott
v. Mobile County, 79 Ala. 69; Lee v. Lee, 55 Ala. 590; State v.Churchill, 48 Ark. 426, 3 S.W. 352, 880; Alexander v. Mercer, 7 Ga. 549;State v. Brown, 58 Miss. 835; Love v. Keowne, 58 Tex. 191; AlbemarleCounty School Board v. Farish's Admr., 92 Va. 156, 23 S.E. 221. In Caleo
v. Goldstein, 134 A.D. 228, 118 N.Y.S. 859, a suit to establish a boundary line and for damages against such defendants as were liable, there was no misjoinder. In Demarest v. Holdeman, 157 Ind. 467, 62 N.E. 17,26, it is said: "In chancery, bills of discovery are allowed where the complainant, for want of information, does not know which of several parties to sue, or where the circumstances are such that he is unable to determine which of several parties are liable to him." In Thomason v.Smithson, 7 Port. (Ala.) 144, it was held that a bill to restrain enforcement of a judgment which was alleged to have been satisfied could be framed so as to obtain relief against the judgment creditor if he had authorized the one attempting to enforce the judgment to do so, or so as to obtain relief against such third person if he was attempting to collect the judgment without authority from the judgment creditor.
The foregoing cases present situations very unlike the instant case. This case is upon all fours with Price v. Virginia-Carolina ChemicalCo., 136 Ga. 175, 71 S.E. 4, an equitable petition against two defendants, containing an alternative statement of facts, wherein it was alleged that if one statement was true, one defendant was indebted to the plaintiff, and that if the other statement was true, the other defendant would be indebted to him, and in which the prayer was that the defendants be required to interplead so as to determine which one was liable to him, and to have judgment against such defendant. It was held that the petition contained two distinct causes of action against different defendants, and violated the fundamental principle of pleading which prohibits the including of separate and independent controversies against different parties in the same action. See also Newsum v. InterstateRealty Co., supra, a declaratory judgment case, which holds that a joinder of two *Page 71 
parties defendant whose claims are separate and independent, either capable of being determined without the other before the court, makes the declaration demurrable on the ground of multifariousness.
There is no basis for equitable discovery in the instant case. The facts as to the pauper's residence are as open to one party as to the other parties. Merely because one defendant town states that the pauper's residence is in another town does not make the former town have a community of interest with the latter town in the law and facts involved. The controversies between the plaintiff and each of the defendant towns are separate and distinct and cannot be joined.
Judgment reversed, demurrers sustained and petition adjudgedinsufficient; judgment for the defendants to recover their costs.